           Case 1:18-mc-00125-BAH Document 8 Filed 10/09/18 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
    _______________________________
          )
                                    )
    IN RE: PETITION OF BENJAMIN     )
    WITTES ET AL.                   )  Misc. No. 18-00125 (BAH)
                                    )
                                    )
                                    )



                        PETITIONERS’ OPPOSITION TO
                 GOVERNMENT’S MOTION FOR EXTENSION OF TIME

         Petitioners oppose the government’s motion for a two-week extension of its deadline to

file a response the petition to unseal the first Watergate grand jury’s impeachment referral report,

known as the “Road Map.” See ECF No. 7. The government sent an email seeking Petitioners’

consent to this extension at 11:51 a.m. today and thirty-three minutes later – before counsel

could respond or confer with Petitioners – the government filed its motion with the Court.1 See

Ex. A. If given a meaningful opportunity to respond, Petitioners would have consented to an

extension until Friday, October 12, 2018, to accommodate travel schedules.

         Petitioners submit that an extension of two weeks is unreasonable here for several

reasons. First, Petitioners’ request to unseal the Road Map is predicated on that document’s

extraordinary significance in a matter of urgent public concern: the legal and institutional

considerations surrounding Special Counsel Mueller’s investigation. Mem. of Points and

Authorities in Supp. of Pet. (ECF No. 1-1), at 8-10, 18-20; Decl. of Jack Goldsmith (ECF No. 1-


1
  The government stated in its motion that it had “reached out to counsel for petitioners to seek
their position on this request, but had not heard back by the time counsel needed to file.” Giving
opposing counsel half an hour to respond to an email does not constitute “a good-faith effort to
determine whether there is any opposition to the relief sought,” as required by Local Rule 7(m).
          Case 1:18-mc-00125-BAH Document 8 Filed 10/09/18 Page 2 of 3



5), ¶¶ 25-30; Decl. of Benjamin Wittes (ECF No. 1-7), ¶¶ 19-23; Decl. of Stephen Bates (ECF

No. 1-2), ¶¶ 24-27. As explained in their petition and supporting documents, Petitioners seek

access to the Road Map because of its unique potential to inform the public debate regarding that

investigation. A prompt adjudication of Petitioners’ request is therefore appropriate, and an

additional two weeks of delay may undermine Petitioners’ ability to obtain meaningful relief.

       Second, the government has already, and very recently, briefed related legal and factual

issues. To the extent it plans to contest this Court’s authority to release the Road Map, it has

briefed the relevant legal issues numerous times in the district court and more recently in the

D.C. Circuit. McKeever v. Sessions, No. 17-5149 (D.C. Cir. filed June 26, 2017) (Doc.

#1734234 filed June 4, 2018); In re Application to Unseal Dockets Related to Independent

Counsel’s 1998 Investigation of President Clinton, 308 F. Supp. 3d 314 (D.D.C. 2018); In re

Petition of Stanley Kutler, 800 F. Supp. 2d 42 (D.D.C. 2011). In fact, the government has

already responded to the petition to unseal the Road Map in a related case, even taking the step

of transmitting the Road Map from the National Archives to the Court for in camera review. See

In re Petition of Geoffrey Shepard, 1:11-mc-44-RCL (ECF No. 20). The incremental work

required to respond to the petition in this case does not warrant an additional two weeks.

       Third, the Court initially gave the government a reasonable amount of time to respond to

the petition, and the government, undoubtedly with advance notice of its office move, chose to

wait until the day before the deadline to seek additional time.




                                                 2
         Case 1:18-mc-00125-BAH Document 8 Filed 10/09/18 Page 3 of 3



       For these reasons, Petitioners submit that the government’s request for a two-week

extension is unreasonable. Petitioners do not oppose an extension until the end of this week.



Dated: October 9, 2018               Respectfully submitted,



                                     /s/ Laurence Schwartztol_________________________
                                     LAURENCE SCHWARTZTOL (D.D.C. No. MA0007)
                                     larry.schwartztol@protectdemocracy.org
                                     JUSTIN FLORENCE (D.C. Bar No. 988953)
                                     justin.florence@protectdemocracy.org
                                     DEANA EL-MALLAWANY (pro hac vice)
                                     deana.el-mallawany@protectdemocracy.org
                                     The Protect Democracy Project, Inc.
                                     10 Ware Street
                                     Cambridge, MA 02138
                                     Telephone: (202) 599-0466
                                     Fax: (929) 777-8428

                                     STEPHANIE LLANES (pro hac vice)
                                     stephanie.llanes@protectdemocracy.org
                                     The Protect Democracy Project, Inc.
                                     222 Broadway, 19th Floor
                                     New York NY 10038
                                     Telephone: (202) 599-0466
                                     Fax: (929) 777-8428

                                     CAMERON KISTLER (D.D.C. No. 1008922)
                                     cameron.kistler@protectdemocracy.org
                                     The Protect Democracy Project, Inc.
                                     2020 Pennsylvania Avenue NW, #163
                                     Washington, D.C. 20006
                                     Telephone: (202) 599-0466
                                     Fax: (929) 777-8428


                                     Attorneys for Petitioners




                                                3
Case 1:18-mc-00125-BAH Document 8-1 Filed 10/09/18 Page 1 of 3




               EXHIBIT A
10/9/2018                           Protect Democracy Mail
                      Case 1:18-mc-00125-BAH               - Activity in Case
                                                      Document           8-11:18-mc-00125-BAH
                                                                               Filed 10/09/18 WITTESPage
                                                                                                     et al Order
                                                                                                              2 of 3

                                                                     Larry Schwartztol <larry.schwartztol@protectdemocracy.org>



  Activity in Case 1:18­mc­00125­BAH WITTES et al Order 
  Shapiro, Elizabeth (CIV) <Elizabeth.Shapiro@usdoj.gov>                                                     Tue, Oct 9, 2018 at 11:51 AM
  To: Larry Schwartztol <larry.schwartztol@protectdemocracy.org>


    Larry,
    I need to move for an extension of time to respond to the Wittes petition.  I have to leave town today and
    won’t be back until late tomorrow night.  I am also out of town part of next week.  Would you consent to a
    two-week extension of time? 
    Thanks very much –
    Elizabeth
     
    From: Larry Schwartztol [mailto:larry.schwartztol@protectdemocracy.org]
    Sent: Saturday, September 22, 2018 4:02 PM
    To: Shapiro, Elizabeth (CIV) <EShapiro@CIV.USDOJ.GOV>
    Cc: Stephanie Llanes <stephanie.llanes@protectdemocracy.org>; Deana El-Mallawany
    <deana.elmallawany@protectdemocracy.org>; Cameron Bills <cameron.bills@protectdemocracy.org>
    Subject: Fwd: Activity in Case 1:18-mc-00125-BAH WITTES et al Order
     

    Elizabeth, 

     

    I'm an attorney at Protect Democracy, and I represent the petitioners in In re Petition of Wittes et al., 1:18­mc­00125
    (D.D.C.), which was filed in federal district court in DC on September 14.  As you can see on the Minute Order below,
    Chief Judge Howell has directed the Justice Department to file a response by October 10.  Since DOJ has not yet
    appeared and may not be receiving ECF bounces, we wanted to ensure that your office is aware of the order.  My
    colleague Ben Berwick suggested that you are likely the appropriate point of contact; if I should direct this to someone
    else at DOJ, I'd be grateful for your suggestion.

     

    Many thanks.

     

    Best,

     

    Larry Schwartztol

     

     

    ­­­­­­­­­­ Forwarded message ­­­­­­­­­ 
    From: <DCD_ECFNotice@dcd.uscourts.gov> 
    Date: Thu, Sep 20, 2018 at 5:56 PM 
    Subject: Activity in Case 1:18­mc­00125­BAH WITTES et al Order 
    To: <DCD_ECFNotice@dcd.uscourts.gov>


https://mail.google.com/mail/u/0?ik=12e66954de&view=pt&search=all&permmsgid=msg-f%3A1613863607033025355&dsqt=1&simpl=msg-f%3A1613863607033…   1/2
10/9/2018                           Protect Democracy Mail
                      Case 1:18-mc-00125-BAH               - Activity in Case
                                                      Document           8-11:18-mc-00125-BAH
                                                                               Filed 10/09/18 WITTESPage
                                                                                                     et al Order
                                                                                                              3 of 3
     

    This is an automatic e­mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e­mail
    because the mail box is unattended.  
    ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of
    record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed
    electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To
    avoid later charges, download a copy of each document during this first viewing. However, if the referenced
    document is a transcript, the free copy and 30 page limit do not apply.

                                                             U.S. District Court

                                                            District of Columbia

    Notice of Electronic Filing

     
    The following transaction was entered on 9/20/2018 at 5:55 PM and filed on 9/20/2018


    Case Name:              WITTES et al


    Case Number:            1:18­mc­00125­BAH


    Filer:


    Document Number: No document attached


    Docket Text:  
    MINUTE ORDER (paperless) DIRECTING, upon consideration of the petitioners' [1] Petition for Order Directing
    Release of the "Road Map" Transmitted by the Watergate Grand Jury to the House Judiciary Committee in 1974,
    the U.S. Department of Justice to file, by October 10, 2018, a response to the petition. Signed by Chief Judge
    Beryl A. Howell on September 20, 2018. (lcbah4)

     
    1:18­mc­00125­BAH Notice has been electronically mailed to:  
     
    Laurence M. Schwartztol     larry.schwartztol@protectdemocracy.org, sonya.petri@protectdemocracy.org 
     
    Cameron Oatman Kistler     cameron.kistler@protectdemocracy.org 
     
    1:18­mc­00125­BAH Notice will be delivered by other means to::


     




https://mail.google.com/mail/u/0?ik=12e66954de&view=pt&search=all&permmsgid=msg-f%3A1613863607033025355&dsqt=1&simpl=msg-f%3A1613863607033…   2/2
